Title: To Thomas Jefferson from André Limozin, 20 July 1787
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 20 July 1787. Acknowledges TJ’s letters of 4 and 17 July; submits his account, amounting to 684.₶ 3s.6d., for which sum he will  draw on TJ, payable to his banker, whenever TJ directs. Has made application at the customs house about the package of seeds TJ mentioned; hopes he can soon answer TJ’s query about the town called Tessey; will forward the books sent by TJ’s bookseller. Asks for information about the prospects of the continuance of peace; a large part of his fortune is at sea and he would arrange to secure it if war seemed imminent.
